Case 1:19-cv-06791-RPK-ST Document 50 Filed 03/10/21 Page 1 of 1 PageID #: 200

                                 CIVIL MINUTE ENTRY



    BEFORE:              Magistrate Judge Steven L. Tiscione

                        March 9, 2021
    DATE:

                        12:00 p.m.
    TIME:

    DOCKET              CV-19-6791 (RPK)
    NUMBER(S):
    NAME OF             Star Auto Sales of Queens LLC v Hanie Iskander, et al.
    CASE(S):

    FOR                 Felsen, Koufakis
    PLAINTIFF(S):
    FOR                 Greben
    DEFENDANT(S):

    NEXT           See rulings below
    CONFERENCE(S):

    FTR/COURT     AT&T (12:00 - 12:14)
    REPORTER:
    RULINGS FROM Motion Hearing                      :
   Defendants' MOTION to Stay [44] is denied. The deposition of Defendant Youseif shall go
   forward as scheduled. Plaintiff's MOTION for Discovery [47] is granted. Plaintiff's
   counsel will consult with Mr. Filardo's counsel and submit a letter to the Court with
   proposed dates and times for a telephone conference regarding the issues raised during
   Filardo's deposition.
